Case 19-61608-grs    Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04      Desc Main
                               Document      Page 1 of 20



                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF KENTUCKY
                            LONDON DIVISION


In re:                                    )
                                          )
AMERICORE HOLDINGS, LLC, et al.,          )
                                          )           Case No. 19-61608
                                          )           Chapter 11
            Debtors.                      )
__________________________________________)

 OBJECTION OF THE UNITED STATES DEPARTMENT OF HEALTH AND
  HUMAN SERVICES TO CHAPTER 11 TRUSTEE’S AMENDED MOTION
     FOR ENTRY OF AN ORDER: (A) AUTHORIZING THE SALE OF
  SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS (ST. ALEXIUS) IN
 ACCORDANCE WITH APPROVED BID PROCEDURES, AS MODIFIED; (B)
 AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF EXECUTORY
  CONTRACTS AND UNEXPIRED LEASES IN ACCORDANCE WITH THE
    BID PROCEDURES; AND (C) GRANTING RELATED RELIEF AND
        REQUEST FOR HEARING ON JULY 29, 2020 AT 9:00 A.M.

         The United States Department of Health and Human Services (“DHHS”), by

and through the United States Attorney, submits this objection to the pending

motion to sell assets of St. Alexius Hospital (“St. Alexius”) (ECF No. 744).     DHHS

operates the Medicare program, the federal health insurance program for the elderly

and disabled, through its component agency the Centers for Medicare & Medicaid

Services (“CMS”). St. Alexius, which the Trustee proposes to sell, presently holds a

Medicare provider agreement with DHHS, pursuant to which the hospital may

receive Medicare payments for services rendered to Medicare beneficiaries. Various

papers filed by the Trustee may reflect ambiguity or confusion about the nature and

terms of a Medicare provider agreement and of the assignment of a Medicare provider

agreement in the context of sale of assets. In the interest of addressing and correcting
Case 19-61608-grs   Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04     Desc Main
                              Document      Page 2 of 20



any ambiguity or confusion, DHHS files this statement of the applicable law. 1

                                   Introduction

      A Medicare provider agreement is an agreement between DHHS and a

hospital, for DHHS’ purchase and payment of healthcare services for the beneficiaries

of the Medicare program. The agreement is the legal basis for a potentially important

source of revenue for a hospital. Medicare law has long recognized that a health care

business should “expect no less than to be held to the most demanding standards in

its quest for public funds” from the Medicare program. See Heckler v. Cmty. Health

Servs. of Crawford Cty., Inc., 467 U.S. 51, 63 (1984). A provider that participates in

the Medicare program has a “duty to familiarize itself” with the program’s legal

requirements, id. at 64, because the participant subscribes itself fully to those

requirements when it chooses to do business with Medicare.               Those legal

requirements remain unchanged by bankruptcy.         A debtor or a trustee “cannot

possess any more than the debtor itself did outside of bankruptcy.” Mission Prod.

Holdings, Inc. v. Tempnology, LLC, -- U.S. --, 139 S.Ct. 1652, 1663 (2019). The law of




1 The Trustee may also be proposing to treat St. Alexius’ Medicaid Provider
Agreement (which St. Alexius holds with the State of Missouri) in a problematic
fashion. Although the Federal Government supplies a substantial share of the
funding for Medicaid, each State Government actually administers the Medicaid
program in its state. See Ark. Dep’t of Health & Human Servs. v. Ahlborn, 547 U.S.
268, 275 (2006) (describing Federal and State roles in Medicaid). Accordingly, to
the extent the Trustee purports to transfer the Medicaid provider agreement, it is
the State of Missouri that must receive notice and opportunity to respond.

                                          2
Case 19-61608-grs     Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04        Desc Main
                                Document      Page 3 of 20



bankruptcy “does not permit anything and everything that might advance” a debtor’s

or a trustee’s goals. Id. at 1665.

        The Trustee purports to transfer St. Alexius’ Medicare provider agreement to

the purchaser of the hospital “to the extent assignable or transferable.” See ECF No.

744, at ⁋ 23. The Trustee does speak of the provider agreement being “assumed”

and/or assigned.” See id. But beyond this nod in the direction of applicable law, the

Trustee appears to deviate from that applicable law. The Trustee appears to lump

the Medicare provider agreement among the hospital’s “licenses.” See id. In the asset

purchase agreement recently executed with the stalking horse bidder, the Trustee

states an intent to ask DHHS for a statement that “no successor liability” will flow

with an assignment of the Medicare provider agreement; or, in the event that such a

statement is not obtained from DHHS, an intent to ask the Court to characterize the

the assignment as a “license transfer.” See ECF No. 737-1, at ⁋⁋ 1.4(k), 1.4(r), 4.5. 2

        The Trustee’s characterizations are inconsistent with the applicable law of

Medicare and the Medicare provider agreement. 3 For the following reasons, the

motion should be denied, insofar as the motion disregards or attempts to alter the

nature, terms, and obligations of the Medicare provider agreement.




2 The Trustee’s Amended Motion also indicates an intent to supplement further
“with the proposed terms and conditions of the proposed sale” prior to the Sale
Hearing currently scheduled for July 29, 2020. See ECF No. 744, at ⁋ 20.

3   A license to operate a hospital is a creature of state law and regulation.
                                             3
Case 19-61608-grs    Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04     Desc Main
                               Document      Page 4 of 20



               The nature and purpose of the Medicare program

      1.     Medicare is a program of the Social Security Act, at Title XVIII, codified

at 42 U.S.C. §§ 1395 et seq. It is an enormous national health insurance program

that processes over a billion claims for payment each year. See Palomar Med. Ctr. v.

Sebelius, 693 F.3d 1151, 1156 (9th Cir. 2012) (citation omitted).       Medicare is a

“phenomenally regulated system.” In the Matter of Visiting Nurse Ass’n of Tampa

Bay, Inc., 121 B.R. 114, 119 (Bankr. M.D. Fla. 1990); see Shalala v. Ill. Council on

Long Term Care, Inc., 529 U.S. 1, 13 (2000) (describing Medicare as “a massive,

complex health . . . program . . . embodied in hundreds of pages of statutes and

thousands of pages of often interrelated regulations . . .”)

      2.     A hospital may seek to participate in the Medicare program, in order to

receive Medicare payments as business revenues, for services that the hospital

renders to the elderly and disabled persons whom Medicare insures. These elderly

and disabled persons are the intended beneficiaries of the program. See Baylor Univ.

Med. Clinic v. Heckler, 758 F.2d 1052, 1059 (5th Cir. 1985) (purpose of Medicare is

“to recompense the aged and disabled for their medical expenses”). The courts have

long recognized that healthcare businesses are merely incidental beneficiaries of

governmental healthcare payment programs. See, e.g., Armstrong v. Exceptional

Child Ctr., Inc., -- U.S. --, 135 S.Ct. 1378, 1387 (2015); Dialysis Ctrs., Ltd. v.

Schweiker, 657 F.2d 135, 138 (7th Cir. 1981). The healthcare business that chooses



                                            4
Case 19-61608-grs   Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04      Desc Main
                              Document      Page 5 of 20



to participate in Medicare does so with “no guarantee of solvency” or of any desired

outcome. See Livingston Care Ctr., Inc.. v. U.S., 934 F.2d 719, 720-21 (6th Cir. 1991).

               The nature of the Medicare provider agreement

      3.     A Medicare provider agreement is a unique agreement entered into

between a healthcare business and the Secretary of DHHS. 42 U.S.C. § 1395cc.

Without a valid Medicare provider agreement, a business cannot seek Medicare

payments for services it renders to Medicare beneficiaries. 42 U.S.C. § 1395f(a). The

Medicare provider agreement comprehensively incorporates among its governing

terms the entire set of applicable Medicare statutory and regulatory provisions. See,

e.g., In re Neumann, 55 B.R. 702, 705 (S.D.N.Y. 1985); In re Monsour Med. Ctr., 11

B.R. 1014, 1018 (W.D. Penn. 1981); In re St. John's Home Health Agency, Inc., 173

B.R. 238, 247 (Bankr. S.D. Fla. 1994).

      4.   In choosing to enter into a Medicare provider agreement with DHHS, a

health care business subscribes itself fully to the applicable law of Medicare. The

provider agreement is the basis of the legal relationship between DHHS and the

business. 4 The business agrees to maintain compliance with Medicare’s health and

safety requirements for a provider of the applicable type (e.g., hospital, hospice,




4 The Trustee also speaks of “provider numbers.” See, e.g., ECF No. 744, at ⁋ 23. A
Medicare “provider number” is an administrative identifier associated with a
particular Medicare provider agreement between DHHS and a provider. A Medicare
provider number has no independent legal significance.

                                          5
Case 19-61608-grs   Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04    Desc Main
                              Document      Page 6 of 20



nursing home, etc.) and to adhere to the myriad terms, conditions, and criteria that

govern proper Medicare billing. In return, DHHS agrees to pay the business for

certain healthcare services delivered to the Medicare program’s beneficiaries, with

payments made in accordance with the terms of Medicare law. 5

                      The nature of the payment system
                    under a Medicare provider agreement

      5.     The Medicare payments that are issued to a provider under a Medicare

provider agreement are well-recognized as a single, ongoing transaction of up-front,

estimated amounts that remain subject to later accounting and adjustment. E.g.,

U.S. v. Consumer Health Servs. of America, 108 F.3d 390, 394-96 (D.C. Cir. 1997).

The payment provision of the Medicare statute, at 42 U.S.C. § 1395g(a), calls for

“necessary adjustments on account of previously made overpayments and

underpayments” when determining the amount of payment presently due. This

provision is critical. Section 1395g(a) defines the Medicare program’s substantive

payment liability to a provider. Consumer Health Servs., 108 F.3d at 394-95. It




5 As such, a Medicare provider agreement serves a function not unlike a provider
agreement between any insurance plan and a healthcare business. See generally
Grp. Life & Health Ins. Co. v. Royal Drug Co., 440 U.S. 205, 214 (1979) (describing
insurer’s provider agreements as arrangements “for the purchase of goods and
services” by the insurer from healthcare businesses); Int’l Healthcare Mgt. v. Haw.
Coal. for Health, 332 F.3d 600, 602 n.2 (9th Cir. 2003) (“A participating provider
agreement is a [healthcare business’] contract with a health plan. It establishes the
[healthcare business’] rights and responsibilities in providing medical services to
insured patients.”).

                                          6
Case 19-61608-grs    Doc 774      Filed 07/17/20 Entered 07/17/20 16:35:04   Desc Main
                                 Document      Page 7 of 20



cannot be overridden. In re S. Inst. for Treatment & Evaluation, 217 B.R. 962, 966

(Bankr. S.D. Fla. 1998). Section 135g(a) is “the fundamental payment provision which

underlies Medicare reimbursement[;] [t]here is no evading it or circumventing it

under any authority or at any time.” In re Tri County Home Health Servs. Inc., 230

B.R. 106, 112 (Bankr. W.D. Tenn. 1999).

         6.   Typically,   the    determination   of   a   previous   overpayment   or

underpayment occurs when the provider’s required annual Medicare cost report is

audited by DHHS (through its Medicare contractors). It is “inherent” in the nature

of the Medicare payment system that these retrospective reviews and audits can

reveal that an overpayment or an underpayment has occurred. See Sims v. U.S. Dep’t

of Health & Human Servs. (In re TLC Hosps., Inc.), 224 F.3d 1008, 1014 (9th Cir.

2000).

         7.   By the terms of Medicare law, overpayments must be accounted for in

the course of calculating the amount of Medicare payment presently due. See 42

U.S.C. § 1395g(a). The process by which a Medicare overpayment gets accounted for

is well-recognized as recoupment:        the amount of the previous overpayment is

withheld from the provider’s current payments.         The “overwhelming majority of

district and bankruptcy courts nationwide which have ruled” on the matter have

recognized this payment adjustment process as recoupment. In re Holyoke Nursing

Home, Inc., 372 F.3d 1, 4 (1st Cir. 2004); see, e.g., Sims, 224 F.3d 1008; Consumer

Health Servs., 108 F.3d 390; S. Inst. for Treatment & Evaluation, 217 B.R. 962; Tri

                                            7
Case 19-61608-grs    Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04      Desc Main
                               Document      Page 8 of 20



County Home Health Servs., 230 B.R. 106; St. John's Home Health, 173 B.R. 238;

Visiting Nurse Ass’n of Tampa Bay, 121 B.R. 114; also see In re Dt. Mem’l Hosp. of

SW N. Carolina, Inc., 297 B.R. 451 (Bankr. W.D.N.C. 2002) (Medicaid recoupment

case); In re Ravenwood Healthcare, Inc., Case No. 02-5-9516, 2006 WL 4481985

(Bankr. Md. Oct. 12, 2006) (same). 6

      8.     Until such time as a Medicare provider agreement is terminated, there

are outstanding obligations for both DHHS and for the provider to perform. At any

given time, the provider is in the midst of a fiscal reporting period. Within several

months of the close of that fiscal period, the provider is required to file a Medicare

cost report for that fiscal period. DHHS, for its part, is obligated thereafter to audit

that Medicare cost report.

              The assignment of a Medicare provider agreement


6  Medicare law contains its own comprehensive and exclusive remedial scheme for
adjudicating a provider’s legal or factual challenges to Medicare determinations,
such as overpayment determinations. There are, for example, specified processes by
which a provider may challenge a Medicare cost report determination, 42 U.S.C. §
1395oo; or may challenge a payment determination on an individual Medicare
claim, 42 U.S.C. § 1395ff; etc. A challenge to a decision made by the Medicare
program must be made through the applicable administrative appeal process. See S.
Rehab. Grp., P.L.L.C. v. Sec’y of Health & Human Servs., 732 F.3d 670, 678 (6th
Cir. 2013). Suits sounding in tort, contract, or other theories are not permitted. See
S. Rep. No. 404, 89th Cong., 1st Sess. 1965, 1965 USCCAN 1943, 1995 (June 30,
1965) (legislative history to Medicare statute, stating “It is intended that the
remedies provided by these review procedures shall be exclusive.”). (In a vast
national program of the size and scope of Medicare, with thousands of providers
seeking Medicare revenues, and with over a billion claims for Medicare payment
filed each year, Congress reasonably chose to standardize the rights, the recourse,
and the remedies that are available.)

                                           8
Case 19-61608-grs    Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04     Desc Main
                               Document      Page 9 of 20



                        (whether in or out of bankruptcy)

      9.       A Medicare provider agreement is not something that can be sold. See

42 C.F.R. § 424.550 (a provider is “prohibited from selling its Medicare billing number

or privileges to any individual or entity, or allowing another individual or entity to

use its Medicare billing number”). Under the applicable law of Medicare, the one

circumstance in which a Medicare provider agreement may be assigned is in the

context of a change of ownership of a provider as a going concern. In this one

circumstance, a Medicare provider agreement may be assigned to a third party,

subject to approval by DHHS.

      10.     The governing regulation is 42 C.F.R. § 489.18. An assignee takes

assignment of the Medicare provider agreement “subject to all applicable statutes

and regulations and to the terms and conditions under which it was originally

issued.”    42 C.F.R. § 489.18(d).   With the assignment of a Medicare provider

agreement, the new owner of the provider (and assignee of the provider agreement)

“merely steps into the shoes of the prior owner.” Eagle Healthcare, Inc. v. Sebelius,

969 F. Supp. 2d 38, 40 (D.D.C. 2013) (citations omitted). 7



7  “Provider [of services]” is a Medicare statutory term, 42 U.S.C. 1395x(u), which
refers to the Medicare-certified healthcare operation itself. This statutory term does
not refer to the corporation that may own the hospital now nor to the corporation(s)
that may have owned the hospital previously. Though the corporate ownership may
change, the “provider” itself remains the same. Eagle Healthcare, 969 F.Supp.2d 38
at 40; see Delta Health Grp, Inc. v. U.S. Dep’t of Health & Human Servs., 459 F. Supp.
2d 1207, 1210 (N.D. Fla. 2006) (though the provider may be sold to a new owner, “the
actual provider itself remains the same”) (emphasis in original).
                                           9
Case 19-61608-grs   Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04     Desc Main
                              Document     Page 10 of 20



      11.    Accordingly, the Medicare provider agreement is assigned with all of its

associated rights to payment, privileges, responsibilities, fiscal liabilities, and

obligations intact and flowing to the assignee. The provider agreement is assigned

in toto. In the oft-cited U.S. v. Vernon Home Health, Inc., 21 F.3d 693, 696 (5th Cir.

1994), the Fifth Circuit held that the applicable Medicare law “unambiguously”

requires the assignee of the provider agreement to take liability for the Medicare

overpayments that were made to the assignor. See also Deerbrook Pavilion, LLC v.

Shalala, 235 F.3d 1100 (8th Cir. 2000) (holding that assignee of Medicare provider

agreement is liable for monetary penalty imposed by CMS under that provider

agreement prior to the assignment); Triad at Jeffersonville I v. Leavitt, 563 F. Supp.

2d 1, 6 (D.D.C. 2008) (also discussing terms applicable to assignment of Medicare

provider agreement).

      12.    The upshot is this: “If the new owner [of a provider] elects to take

assignment of the existing Medicare Provider Agreement, it receives an

uninterrupted stream of Medicare payments but assumes successor liability for

overpayments” and all other associated liabilities. Official Comm. of Unsecured

Creditors v. Chase Manhattan Bank (In re Charter Behavioral Health Sys., LLC), 45

Fed. Appx. 150, 2002 WL 2004651, n.1 (3rd Cir. June 3, 2002). It gets the rights and

it gets the obligations. Again, under the applicable law, the straightforward impact




                                         10
Case 19-61608-grs   Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04      Desc Main
                              Document     Page 11 of 20



of the assignment of a Medicare provider agreement is that the assignee “merely steps

into the shoes” of the assignor. Eagle Healthcare, 969 F.Supp.2d at 40.

      13.    The nature and extent of any property rights in bankruptcy are

determined by the underlying substantive law. Raleigh v. Ill. Dep’t of Revenue, 530

U.S. 15, 20 (2000); Butner v. United States, 440 U.S. 48, 55 (1979). Bankruptcy does

not alter the operation of Medicare law, the Medicare provider agreement, or the

Medicare payment system. A Medicare provider agreement in bankruptcy does not

entail “any more [or less] than the debtor [had under the Medicare provider

agreement] outside of bankruptcy.” See generally Mission Prod. Holdings, 139 S.Ct.

at 1663.

      14.    The Medicare provider agreement has long been recognized as due the

treatment of an executory contract in bankruptcy. See, e.g., Monsour Med. Ctr., 11

B.R. at 1018 (dismissing attempt to characterize the Medicare provider agreement as

something other than an executory contract as mere “interesting reading . . . that . .

. in no way reflects the reality of the relationship” between DHHS and the hospital);

In re Santiago, 563 B.R. 457, 474 (Bankr. D.P.R. 2017) (citation omitted) (majority of

courts “considering the Medicare-provider relationship conclude that the Medicare

provider agreement, with its attendant benefits and burdens, is an executory

contract”); In re Heffernan Mem’l Hosp., 192 B.R. 228, 231 n.4 (Bankr. S.D. Cal. 1996);

St. John’s Home Health, 173 B.R. at 242 n.1; In re Tidewater Mem’l Hosp., Inc., 106



                                          11
Case 19-61608-grs    Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04     Desc Main
                               Document     Page 12 of 20



B.R. 876, 880 (Bankr. E.D. Va. 1989); In re Provident Hosp. & Training Ass’n, Case

No. 87 B 11069, 1987 WL 383355, at *2 (Bankr. N.D. Ill. Sept. 16, 1987).

        15.   The application of section 365 to Medicare provider agreements is

appropriate because it does not undermine the fundamental principle and purpose of

the Medicare statute, namely providing healthcare to the elderly while protecting the

public fisc. See In re Vitalsigns Homecare, Inc., 396 B.R. 232, 240-41 (Bankr. D. Mass.

2008). Requiring the provider agreement to be assumed pursuant to section 365 prior

to the assignment of that agreement to a third-party assignee harmonizes the

Medicare statute and the Bankruptcy Code. Id. “‘[W]hen two statutes are capable of

co-existence, it is the duty of the courts, absent a clearly expressed congressional

intention to the contrary, to regard each as effective. The courts are not at liberty to

pick and choose among congressional enactments.’” Id. at 240 (quoting Morton v.

Mancari, 417 U.S. 535, 551 (1974)). Moreover, applying section 365 to the Medicare

provider agreement is also consistent with the Medicare statute because assumption

and assignment do not strip away Medicare obligations and liabilities from the

provider agreement in the way a section 363(f) sale would allegedly do.

      16.     Accordingly, the appropriate authorization for the transfer of a Medicare

provider agreement from a debtor to the transferee who becomes the owner and

operator of the provider is an authorization of the debtor’s assumption and




                                          12
Case 19-61608-grs   Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04     Desc Main
                              Document     Page 13 of 20



assignment of the provider agreement pursuant to 11 U.S.C. § 365. 8 In other words,

one takes the provider agreement on its own terms, or one does not take it at all.

What matters most, however, is that the terms of the Medicare provider agreement are

those terms set forth in Medicare law, which entails, inter alia, Medicare’s complex

reimbursement system of upfront estimated payments and ongoing reviews and

adjustments, outlined supra. As one bankruptcy court put it succinctly:

              [T]o the extent Debtor assumes and assigns its Medicare
             provider agreements to [the purchaser of Debtor’s hospital],
             such assumption and assignment shall be fully consistent
             with and subject to applicable laws and regulations
             governing Medicare provider agreements.

In re Barnwell County Hosp., Inc., 491 B.R. 408, 419 (Bankr. D.S.C. 2013) (all

emphasis added).

      17.    Courts and debtors have treated provider agreements as executory

contracts, allowing them to be assumed and assigned under section 365, because if

they are not treated as executory contracts, a debtor has no property interest in the

provider agreement that could be sold under section 363. 9


8 An executory contract may only be assumed and/or assigned as is. See City of
Covington v. Covington Landing P’ship, 71 F.3d 1221, 1226 (6th Cir. 1995) (neither
debtor nor court may excise obligations).

9  In the takings context, numerous appellate courts, including the Sixth Circuit,
have held that a Medicare provider has no property interest in continued Medicare
participation. “[B]ecause health care providers ‘are not the intended beneficiaries of
the federal health care programs . . . they therefore do not have a property interest
in continued participation or reimbursement.’” Shah v. Azar, 920 F.3d 987, 997-98
(5th Cir. 2019) (quoting Parrino v. Price, 869 F.3d 392, 398 (6th Cir. 2017));
Erickson v. U.S. ex rel. Dep’t of Health & Human Servs., 67 F.3d 858, 862 (9th Cir.
                                          13
Case 19-61608-grs   Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04      Desc Main
                              Document     Page 14 of 20



      18.    Now, Medicare law does not require that a purchaser of a healthcare

business must take assignment of the seller’s existing Medicare provider agreement.

See Vernon Home Health, 21 F.3d at 696. In the alternative, the new operator may

simply choose not to do business with the Medicare program at all, because doing

business with Medicare is a purely voluntary choice. Or, as another alternative, the

new operator may choose to seek entering into a new provider agreement with DHHS.

Under this last alternative, the new operator must first obtain approval by DHHS:

the new operator must demonstrate and establish to the satisfaction of DHHS that

the healthcare operation meets all the applicable current criteria for approval . This

process necessarily takes some time, for which no Medicare payments may ever be

sought for services rendered to Medicare patients during that time. However, the

trade-off is that if a new provider agreement is sought and entered into, the new

operator will not be liable for the previous overpayments (or any other incidents) of

the previous operator’s Medicare provider agreement.      These, then, are the various

alternatives that any prospective purchaser must weigh and consider, regardless

whether it is considering the purchase of a hospital through bankruptcy or outside of

bankruptcy: Do I want to take assignment of the seller’s existing Medicare provider

agreement, which means taking it as it is? Do I choose not to do business with

Medicare at all? Or, will I seek to enter into a new provider agreement with DHHS?



1995); Koerpel v. Heckler, 797 F.2d 858, 863-65 (10th Cir. 1986); Cervoni v. Sec’y of
Health, Ed. & Welfare, 581 F.2d 1010, 1018-19 (1st Cir. 1978).
                                          14
Case 19-61608-grs     Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04    Desc Main
                                Document     Page 15 of 20



      19.    To the extent that the pending motion seeks to sell St. Alexius as a going

concern, and to the extent that the purchaser of those assets does indeed want to take

assignment of St. Alexius’ Medicare provider agreement with DHHS, the assignment

of the Medicare provider agreement must comport fully with Medicare law. The

provider agreement may only be assigned on its own terms. Section 365 of the

Bankruptcy Code substantially echoes this outcome, but it is the applicable law of

Medicare that most fundamentally drives the process. Neither a debtor, trustee, or

any prospective purchaser of assets may alter, re-define, or limit the obligations that

may exist under a particular Medicare provider agreement to suit his own preferences

or wishes.

                    Recoupment is not extinguishable by a sale

      20.    Even if one were to find reason not to characterize the Medicare provider

agreement as an executory contract, the legal reality remains that the recoupment of

Medicare overpayments, which is a fundamental and intrinsic element of the

Medicare reimbursement system, cannot be expunged. The payment adjustment

process created by 42 U.S.C. § 1395g(a), which requires taking account of a previous

overpayment in calculating the amount of payment due, is the vehicle by which

federal law defines the Medicare program’s substantive legal liability for making

payment.

      21.    The common law doctrine of recoupment lends further legal support.

The purpose of recoupment is simply to reach a proper determination as to what a

                                           15
Case 19-61608-grs    Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04     Desc Main
                               Document     Page 16 of 20



payer owes. See Reiter v. Cooper, 507 U.S. 258, 265 n.2 (1993) (citing Collier on

Bankruptcy). Funds that are subject to recoupment are not the debtor’s property. In

the Matter of U.S. Abatement Corp., 79 F.3d 393, 398 (5th Cir. 1996); In re Madigan,

270 B.R. 749, 754 (9th BAP 2001). Furthermore, recoupment is not a “claim” or an

“interest.”   Brown v. Gen. Motors Corp., 152 B.R. 935, 938 (W.D. Wis. 1993); In re

Bram, 179 B.R. 824, 827 (Bankr. E.D. Tex. 1995); In re ABCO Indus., Inc., 270 B.R.

58, 63 (Bankr. N.D. Tex. 2001). To the contrary, recoupment operates as a defense to

another entity’s claim for payment. In re Seko Inv., Inc., 156 F.3d 1005, 1009 (9th

Cir. 1997); In re Jones, 289 B.R. 188, 191 (Bankr. M.D. Fla. 2002); In re Denby Stores,

Inc., 86 B.R. 768, 781 (Bankr. S.D.N.Y. 1988). Accordingly, recoupment is not subject

to limitation under bankruptcy law. Indeed, the Bankruptcy Code does not even

address recoupment at all. United Structures v. G.R.G. Eng’g, SE, 9 F.3d 996, 999

(1st Cir. 1993).    The automatic stay does not apply to recoupment.       E.g., In re

Malinowski, 156 F.3d 131, 133 (2nd Cir. 1998). Nor is recoupment subject to the

discharge injunction. E.g., In re Beaumont, 586 F.2d 776, 781 (10th Cir. 2009); In re

Fischbach, 464 B.R. 258 (Bankr. D.S.C. 2012), aff’d Civil Action No. 1:12-cv-00513-

JMC, 2013 WL 1194850 (D.S.C. Mar. 22, 2013); In re Delicruz, 300 B.R. 669, 681

(Bankr. E.D. Mich. 2003).

       22.    Most importantly here: because recoupment is not a “claim” or an

“interest,” rights of recoupment cannot be extinguished by a sale in bankruptcy. E.g.,

In re Revel AC Inc., 909 F.3d 597, 603-04 (3rd Cir. 2018); Folger Adams Sec., Inc. v.

                                          16
Case 19-61608-grs   Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04       Desc Main
                              Document     Page 17 of 20



DeMatteis/MacGregor JV, 209 F.3d 252, 261 (3rd Cir. 2000); Hispanic Indep.

Television Sales, LLC v. Kaza Azteca America, Inc., No. 10 Civ 932, 2012 WL 1079959,

at *5 (S.D.N.Y. Mar. 30, 2012).

      23.    The pending motion errs in appearing to characterize a Medicare

provider agreement or provider number as a “license,” and in suggesting that the

assignment of the same would be a “license transfer.” The nature and terms of a

Medicare provider agreement and the assignment of a Medicare provider agreement

are set forth plainly in Medicare law, as described above.

      24.    Moreover, the Medicare regulations prohibit the sale of the right to bill

the Medicare program. See 42 C.F.R. § 424.550 (“prohibit[ing a provider] from selling

its Medicare billing number or privileges to any individual or entity, or allowing

another individual or entity to use its Medicare billing number” except where there

is a change of ownership in accordance with the terms of the Medicare regulations at

42 C.F.R. Part 489). This defines the extent of the Debtor’s interest, and bankruptcy

does not create a greater property interest than a debtor had pre-petition.

      25.    The pending motion errs in appearing to characterize a Medicare

provider agreement or provider number as a “license,” and in suggesting that the

assignment of the same would be a “license transfer.” The nature and terms of a

Medicare provider agreement and the assignment of a Medicare provider agreement

are set forth plainly in Medicare law, as described above. A license is simply a right

to operate. “A license is nothing but a promise by the issuing body not to interfere in

                                          17
Case 19-61608-grs    Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04      Desc Main
                               Document     Page 18 of 20



business conducted according to its terms.” Nat’l Paint & Coatings Ass’n v. City of

Chicago, 45 F.3d 1124, 1129 (7th Cir. 1995); see, e.g., Perez v. Hosp. Damas, Inc., 769

F.2d 800, 801 (1st Cir. 2014) (“license listed Fundación Damas, Inc. as the entity

authorized to operate the hospital”); Ferguson v. Gatright, 485 F.2d 504, 506 (4th Cir.

1973) (with revocation of driver’s license, individual “loses simply his right to operate

a motor vehicle on the public highways”); Standard Acceptance Co. v. Lewis Cab Co.,

No. 92 C 7072, 1995 WL 534292, at *1 (N.D. Ill. Sept. 1, 1995) (“A Chicago taxicab

license is, then, simply a right to operate a taxicab . . .”). Provider agreements do not

permit, nor are they required for, a healthcare provider to operate. Instead,

permission to operate as a healthcare provider is granted under licenses issued by

state and local agencies. Medicare provider agreements merely facilitate a provider’s

provision of Medicare services to Medicare beneficiaries and federal government

reimbursement for those services according to the law of the Medicare program.

      26.    The bankruptcy estate generally includes “all legal or equitable

interests of the debtor in property as of the commencement of the case.” 11 U.S.C. §

541(a)(1) (emphasis added). But Congress explained that “this paragraph . . . is not

intended to expand the debtor’s rights against others more than they exist at the

commencement of the case.” H.R. Rep. No. 95-595, 95th Cong., 1st Sess. 367-68

(1977); see Mission Prod. Holdings, 139 S. Ct. at 1663 (“[t]he estate cannot possess

anything more than the debtor itself did outside bankruptcy.”). A Medicare provider

agreement cannot be recharacterized or redrawn to suit one’s purposes.

                                           18
Case 19-61608-grs   Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04   Desc Main
                              Document     Page 19 of 20



                                    Conclusion

      For the foregoing reasons, DHHS respectfully asserts that the pending motion

(ECF No. 744), presently set for hearing on July 29, 2020, should be denied insofar

as the motion purports to characterize or to transfer St. Alexius’ Medicare provider

agreement with DHHS in a manner that is inconsistent in any way with the

governing law of Medicare.

                                              Respectfully submitted,

                                              ROBERT M. DUNCAN, JR.
                                              UNITED STATES ATTORNEY

                                              By: /s/ Callie R. Owen
                                                  Callie R. Owen
                                                  Assistant United States Attorney
                                                 260 West Vine Street, Suite 300
                                                 Lexington, Kentucky 40507-1671
                                                  (859) 685-4901
                                                  Callie.R.Owen@usdoj.gov




                                         19
Case 19-61608-grs    Doc 774    Filed 07/17/20 Entered 07/17/20 16:35:04     Desc Main
                               Document     Page 20 of 20




                           CERTIFICATE OF SERVICE

      I certify that I electronically filed this document with the clerk of the court by

using the CM/ECF system which caused electronic service on all persons receiving

notice in this case on July 17, 2020.

                                               /s/ Callie R. Owen
                                               Callie R. Owen
                                               Assistant United States Attorney




                                          20
